Catron, Ch. J.
delivered the opinion of the court.
This cause involves the construction of the act of 1829, ch. 16, providing that writs of certiorari and supersedeas to revise justices’ judgments, might be made returnable to the county or circuit court, at the election of the party obtaining the same.
Two justices on a petition for that purpose, awarded a writ returnable to the circuit court, and the question is, taking the acts of 1801, ch. 7, and 1829, together, whether any jurisdiction is conferred on the justices to command the process of the circuit court, in which they have no jurisdiction. This court decided at the last term at Sparta, in Taul vs. Collinsworth, that no such jurisdiction was conferred, and that the judgment of the circuit court on the certiorari bond, was unauthorized. *301because the court had no jurisdiction of the cause; that the judgment of that court must he reversed, and the cause stricken from the docket, and the justice notified of the fact, so that he might proceed to execute the judgment; and that no costs could be given save of this court, against the defendant in error. This cause is like that, and must take the like direction.
Judgment reversed.